John Hancock Funds II John Hancock Multi-Index Lifestyle Portfolios John Hancock Multi-Index Preservation Portfolios John Hancock Multimanager Lifetime Portfolios John Hancock Multi-Index Lifetime Portfolios Supplement dated January 1, 2017 to the current prospectuses (“Prospectuses”) The following information supplements and supersedes any information to the contrary relating to the portfolios contained in the Prospectuses. Through January 31, 2017, the portfolios’ names will be as set forth in the second column of the table below. Effective as of February 1, 2017 (the “Effective Date”), the portfolios will be changing their names as set forth in the third column of the table below and as described in the current Prospectuses: Portfolio Suite Portfolio Name through January 31, 2017 Portfolio Name after Effective Date John Hancock Multi-Index Lifestyle Portfolios Lifestyle II Aggressive Portfolio Multi-Index Lifestyle Aggressive Portfolio Lifestyle II Growth Portfolio Multi-Index Lifestyle Growth Portfolio Lifestyle II Balanced Portfolio Multi-Index Lifestyle Balanced Portfolio Lifestyle II Moderate Portfolio Multi-Index Lifestyle Moderate Portfolio Lifestyle II Conservative Portfolio Multi-Index Lifestyle Conservative Portfolio John Hancock Multi-Index Preservation Portfolios Retirement Choices at 2060 Portfolio Multi-Index 2060 Preservation Portfolio Retirement Choices at 2055 Portfolio Multi-Index 2055 Preservation Portfolio Retirement Choices at 2050 Portfolio Multi-Index 2050 Preservation Portfolio Retirement Choices at 2045 Portfolio Multi-Index 2045 Preservation Portfolio Retirement Choices at 2040 Portfolio Multi-Index 2040 Preservation Portfolio Retirement Choices at 2035 Portfolio Multi-Index 2035 Preservation Portfolio Retirement Choices at 2030 Portfolio Multi-Index 2030 Preservation Portfolio Retirement Choices at 2025 Portfolio Multi-Index 2025 Preservation Portfolio Retirement Choices at 2020 Portfolio Multi-Index 2020 Preservation Portfolio Retirement Choices Income Portfolio Multi-Index Income Preservation Portfolio John Hancock Multimanager Lifetime Portfolios Retirement Living through 2060 Portfolio Multimanager 2060 Lifetime Portfolio Retirement Living through 2055 Portfolio Multimanager 2055 Lifetime Portfolio Retirement Living through 2050 Portfolio Multimanager 2050 Lifetime Portfolio Retirement Living through 2045 Portfolio Multimanager 2045 Lifetime Portfolio Retirement Living through 2040 Portfolio Multimanager 2040 Lifetime Portfolio Retirement Living through 2035 Portfolio Multimanager 2035 Lifetime Portfolio Retirement Living through 2030 Portfolio Multimanager 2030 Lifetime Portfolio Retirement Living through 2025 Portfolio Multimanager 2025 Lifetime Portfolio Retirement Living through 2020 Portfolio Multimanager 2020 Lifetime Portfolio Retirement Living through 2015 Portfolio Multimanager 2015 Lifetime Portfolio Retirement Living through 2010 Portfolio Multimanager 2010 Lifetime Portfolio John Hancock Multi-Index Lifetime Portfolios Retirement Living through II 2060 Portfolio Multi-Index 2060 Lifetime Portfolio Retirement Living through II 2055 Portfolio Multi-Index 2055 Lifetime Portfolio Retirement Living through II 2050 Portfolio Multi-Index 2050 Lifetime Portfolio Retirement Living through II 2045 Portfolio Multi-Index 2045 Lifetime Portfolio Retirement Living through II 2040 Portfolio Multi-Index 2040 Lifetime Portfolio Retirement Living through II 2035 Portfolio Multi-Index 2035 Lifetime Portfolio Retirement Living through II 2030 Portfolio Multi-Index 2030 Lifetime Portfolio Retirement Living through II 2025 Portfolio Multi-Index 2025 Lifetime Portfolio Retirement Living through II 2020 Portfolio Multi-Index 2020 Lifetime Portfolio Retirement Living through II 2015 Portfolio Multi-Index 2015 Lifetime Portfolio Retirement Living through II 2010 Portfolio Multi-Index 2010 Lifetime Portfolio You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II John Hancock Multi-Index Lifestyle Portfolios John Hancock Multi-Index Preservation Portfolios John Hancock Multimanager Lifetime Portfolios John Hancock Multi-Index Lifetime Portfolios Supplement dated January 1, 2017 to the current Statement of Additional Information The following information supplements and supersedes any information to the contrary relating to the portfolios, each a series of John Hancock Funds II, contained in the Statement of Additional Information (the “SAI”). Through January 31, 2017, the portfolios’ names will be as set forth in the second column of the table below. Effective as of February 1, 2017 (the “Effective Date”), the portfolios will be changing their names as set forth in the third column of the table below and as described in the current SAI: Portfolio Suite Portfolio Name through January 31, 2017 Portfolio Name after Effective Date John Hancock Multi-Index Lifestyle Portfolios Lifestyle II Aggressive Portfolio Multi-Index Lifestyle Aggressive Portfolio Lifestyle II Growth Portfolio Multi-Index Lifestyle Growth Portfolio Lifestyle II Balanced Portfolio Multi-Index Lifestyle Balanced Portfolio Lifestyle II Moderate Portfolio Multi-Index Lifestyle Moderate Portfolio Lifestyle II Conservative Portfolio Multi-Index Lifestyle Conservative Portfolio John Hancock Multi-Index Preservation Portfolios Retirement Choices at 2060 Portfolio Multi-Index 2060 Preservation Portfolio Retirement Choices at 2055 Portfolio Multi-Index 2055 Preservation Portfolio Retirement Choices at 2050 Portfolio Multi-Index 2050 Preservation Portfolio Retirement Choices at 2045 Portfolio Multi-Index 2045 Preservation Portfolio Retirement Choices at 2040 Portfolio Multi-Index 2040 Preservation Portfolio Retirement Choices at 2035 Portfolio Multi-Index 2035 Preservation Portfolio Retirement Choices at 2030 Portfolio Multi-Index 2030 Preservation Portfolio Retirement Choices at 2025 Portfolio Multi-Index 2025 Preservation Portfolio Retirement Choices at 2020 Portfolio Multi-Index 2020 Preservation Portfolio Retirement Choices Income Portfolio Multi-Index Income Preservation Portfolio John Hancock Multimanager Lifetime Portfolios Retirement Living through 2060 Portfolio Multimanager 2060 Lifetime Portfolio Retirement Living through 2055 Portfolio Multimanager 2055 Lifetime Portfolio Retirement Living through 2050 Portfolio Multimanager 2050 Lifetime Portfolio Retirement Living through 2045 Portfolio Multimanager 2045 Lifetime Portfolio Retirement Living through 2040 Portfolio Multimanager 2040 Lifetime Portfolio Retirement Living through 2035 Portfolio Multimanager 2035 Lifetime Portfolio Retirement Living through 2030 Portfolio Multimanager 2030 Lifetime Portfolio Retirement Living through 2025 Portfolio Multimanager 2025 Lifetime Portfolio Retirement Living through 2020 Portfolio Multimanager 2020 Lifetime Portfolio Retirement Living through 2015 Portfolio Multimanager 2015 Lifetime Portfolio Retirement Living through 2010 Portfolio Multimanager 2010 Lifetime Portfolio John Hancock Multi-Index Lifetime Portfolios Retirement Living through II 2060 Portfolio Multi-Index 2060 Lifetime Portfolio Retirement Living through II 2055 Portfolio Multi-Index 2055 Lifetime Portfolio Retirement Living through II 2050 Portfolio Multi-Index 2050 Lifetime Portfolio Retirement Living through II 2045 Portfolio Multi-Index 2045 Lifetime Portfolio Retirement Living through II 2040 Portfolio Multi-Index 2040 Lifetime Portfolio Retirement Living through II 2035 Portfolio Multi-Index 2035 Lifetime Portfolio Retirement Living through II 2030 Portfolio Multi-Index 2030 Lifetime Portfolio Retirement Living through II 2025 Portfolio Multi-Index 2025 Lifetime Portfolio Retirement Living through II 2020 Portfolio Multi-Index 2020 Lifetime Portfolio Retirement Living through II 2015 Portfolio Multi-Index 2015 Lifetime Portfolio Retirement Living through II 2010 Portfolio Multi-Index 2010 Lifetime Portfolio You should read this Supplement in conjunction with the SAI and retain it for future reference.
